1
                                                                              FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                     May 21, 2019
3                        UNITED STATES DISTRICT COURT
                                                                         SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     UNITED STATES OF AMERICA,                   No. 2:18-cr-00157-SMJ
5
                               Plaintiff,        ORDER RULING ON PRETRIAL
6                                                MOTIONS
                  v.
7
     TOMMIE JOE FLETT,
8
                               Defendant.
9

10         On September 5, 2018, the Government filed an Indictment charging

11   Defendant Tommie Joe Flett with two counts: assault with a dangerous weapon and

12   domestic assault by an habitual offender resulting in substantial bodily injury. ECF

13   No. 1. On March 19, 2019, the Court rejected the parties’ Federal Rule of Criminal

14   Procedure 11(c)(1)(C) plea agreement, granted Flett’s oral motion to withdraw his

15   guilty plea, and scheduled a pretrial conference and trial. ECF No. 40.

16         The Court held a pretrial conference on May 21, 2019. Before the Court was

17   Flett’s motion to dismiss count two and response to the Government’s notice of prior

18   convictions, ECF No. 54; Flett’s motion to bifurcate or sever counts and response to

19   the Government’s notice of prior convictions, ECF No. 50; Flett’s objections to

20   anticipated expert testimony, ECF No. 49; and Flett’s motions in limine, ECF No.




     ORDER RULING ON PRETRIAL MOTIONS - 1
1    48. The Court ruled orally on each of Flett’s motions and objections. This Order

2    memorializes and supplements the Court’s oral rulings, which are incorporated

3    herein. The Court addresses each of Flett’s motions and objections in turn.

4    A.    Flett’s motion to dismiss count two

5          Count two of the Indictment charges Flett with domestic assault by an

6    habitual offender resulting in substantial bodily injury. ECF No. 1 at 2. Flett moves

7    to dismiss count two, arguing insufficient evidence supports it because his criminal

8    history does not contain the two predicate convictions required. ECF No. 54 at 4–

9    8. For the jury to find Flett guilty of count two, the Government must prove beyond

10   a reasonable doubt that, on or about July 12, 2018, he “ha[d] a final conviction on

11   at least 2 separate prior occasions in Federal, State, or Indian tribal court

12   proceedings for offenses that would be, if subject to Federal jurisdiction . . . any

13   assault, sexual abuse, or serious violent felony against a[n] . . . intimate partner.” 18

14   U.S.C. § 117(a)(1); see also ECF No. 1 at 2.

15         Flett argues he has only one predicate conviction because his prior state and

16   tribal convictions do not qualify as the second predicate.1 Applying the categorical

17   approach, Flett argues his prior state and tribal convictions are overbroad because

18

19   1
        Flett “concedes that his prior federal conviction constitutes one predicate
     conviction for purposes of 18 U.S.C. §117(a),” ECF No. 54 at 9 n.9, but disputes
20   whether any of his prior state and tribal convictions qualify as the second predicate,
     id. at 4–8.


     ORDER RULING ON PRETRIAL MOTIONS - 2
1    they require a lesser mens rea than the federal generic offenses, which require intent.

2    ECF No. 54 at 4–7. Assuming, without deciding, that the categorical approach

3    applies in this context, Flett’s argument fails.

4          Both Flett and the Government point to simple assault and assault by striking,

5    beating, or wounding (i.e., simple battery2)—18 U.S.C. § 113(a)(4) and (5)—as

6    possible comparators. Id. at 5; ECF No. 61 at 8, 11, 12. Because § 113 “does not

7    specify a mens rea requirement, nor does it define ‘assault,’” the Ninth Circuit has

8    “applied the common law definition of assault to § 113 crimes.” United States v.

9    Lamott, 831 F.3d 1153, 1156 (9th Cir.), cert. denied, 137 S. Ct. 258 (2016).

10   “Common law assault is defined as ‘(1) a willful attempt to inflict injury upon the

11   person of another, also known as an attempt to commit battery, or (2) a threat to

12   inflict injury upon the person of another which, when coupled with an apparent

13   present ability, causes a reasonable apprehension of immediate bodily harm.’” Id.

14   (quoting United States v. Lewellyn, 481 F.3d 695, 697 (9th Cir. 2007)).

15         “Under the common law, ‘an assault is an attempted battery and proof of a

16   battery will support conviction of an assault.’” Lewellyn, 481 F.3d at 697 (quoting

17   United States v. Dupree, 544 F.2d 1050, 1052 (9th Cir. 1976)). “[B]attery is a

18   general intent crime.” Lamott, 831 F.3d at 1157. “[A] general intent crime requires

19

20   2
      Assault by striking, beating, or wounding is the “equivalent of simple battery.”
     United States v. Juvenile Male, 930 F.2d 727, 728 (9th Cir. 1991).


     ORDER RULING ON PRETRIAL MOTIONS - 3
1    only that the act was volitional (as opposed to accidental), and the defendant’s state

2    of mind is not otherwise relevant.” Id. at 1156. Thus, “[a]t common law, battery did

3    not require intent to injure, only that the offensive touching was willful.” Lewellyn,

4    481 F.3d at 697. Similarly, “[t]he mens rea requirement [for assault] is that the

5    volitional act be willful or intentional; an intent to cause injury is not required.” Id.

6          Incorporating these rules, the model jury instructions for simple assault and

7    simple battery require that the defendant commit the act “intentionally.” See Ninth

8    Circuit Jury Instructions Comm., Manual of Model Criminal Jury Instructions

9    8.7A, 8.8 (2010 ed.). “‘Intentionally’ applies to the act itself, and serves merely to

10   distinguish nonvolitional or accidental conduct. The requirement that an act be done

11   ‘intentionally’ is ‘a perfectly adequate formulation of the idea of general intent.’”

12   Lamott, 831 F.3d at 1158 n.1 (quoting United States v. Smith, 638 F.2d 131, 133

13   (9th Cir. 1981)). And again, under that formulation, “[i]ntent to injure is not

14   required”; indeed “criminal negligence or recklessness will suffice” as long as the

15   act itself was intentional in the sense that it was volitional and voluntary. United

16   States v. Juvenile Male, 930 F.2d 727, 728–29 (9th Cir. 1991); see also Lamott, 831

17   F.3d at 1156, 1158 n.1; United States v. Loera, 923 F.2d 725, 728 (9th Cir. 1991).

18         The Government alleges Flett has nine prior state and tribal convictions that

19   qualify as predicates. ECF No. 61 at 4–5. But the Government relies most heavily

20   on Flett’s 2006 and 2008 Spokane Tribal Court convictions for second degree




     ORDER RULING ON PRETRIAL MOTIONS - 4
1    assault and battery. Id. at 9. Under the Spokane tribal code, “[a]ny person who shall

2    willfully and knowingly use force or violence on another person shall be guilty of

3    assault and battery in the second degree when he willfully and unlawfully touches,

4    strikes or otherwise harms the person or body of another.” SPOKANE TRIBE            OF


5    INDIANS, REV. LAW & ORDER CODE § 8-2.02(a) (2013), available at http://spokane

6    tribe.com/userfiles/file/SLOC%2005-14-2013%20%28Final%29%281%29.pdf.

7          The plain language of this statute—specifically the words “willfully and

8    knowingly” and “willfully and unlawfully”—requires that the defendant commit

9    the act “intentionally” within the common law meaning outlined above.

10   Specifically, this statute requires a volitional and voluntary act. Flett’s argument

11   that “willfully” is a lower mens rea than “intentionally,” ECF No. 54 at 8, is

12   mistaken because the words are synonymous in this context.3 Further, Flett’s

13   argument that this statute extends to nonbodily harm, id., ignores the corporal focus

14   of its plain language, which proscribes “us[ing] force or violence on another person”

15
     3
       See Loera, 923 F.2d at 728 (“The term ‘willful’ as used at common law as an
16   element of a general intent crime refers to a volitional act. A willful act is a
     voluntary act. A voluntary act is one in which the individual has the ability to choose
17   his course of conduct. The only question is whether the person could have refrained
     from doing it, or whether he was controlled by some irresistible power. If he could
18   have refrained, the act is voluntary; but, if he was impelled by some irresistible
     force, it is involuntary.” (internal quotation marks, ellipsis, and citation omitted));
19   Lamott, 831 F.3d at 1158 n.1 (“‘Intentionally’ applies to the act itself, and serves
     merely to distinguish nonvolitional or accidental conduct. The requirement that an
20   act be done ‘intentionally’ is ‘a perfectly adequate formulation of the idea of general
     intent.’” (quoting Smith, 638 F.2d at 133)).


     ORDER RULING ON PRETRIAL MOTIONS - 5
1    by “touch[ing], strik[ing] or otherwise harm[ing] the person or body of another.”

2          Therefore, Flett’s 2006 and 2008 Spokane Tribal Court convictions for

3    second degree assault and battery did not require a lesser mens rea than, and are no

4    broader than, the federal generic offenses of simple assault and simple battery. The

5    victims involved in those tribal convictions appear to have been Flett’s intimate

6    partners. See ECF No. 44 at 5; ECF No. 61 at 4. As a matter of law, either of those

7    tribal convictions could qualify as Flett’s second predicate.4

8          From this evidence, a rational jury could find beyond a reasonable doubt that

9    Flett had the two required predicate convictions on or about July 12, 2018. In sum,

10   it appears the Government may present sufficient evidence to prove Flett “ha[d] a

11   final conviction on at least 2 separate prior occasions in Federal . . . or Indian tribal

12   court proceedings for offenses that would be, if subject to Federal jurisdiction . . .

13   any assault . . . against a[n] . . . intimate partner.” 18 U.S.C. § 117(a)(1); see also

14   ECF No. 1 at 2. Flett’s motion to dismiss count two is DENIED.

15   B.    Flett’s motion to bifurcate or sever counts

16         Count one of the Indictment charges Flett with assault with a dangerous

17   weapon. ECF No. 1 at 1. Count two of the Indictment charges Flett with domestic

18   assault by an habitual offender resulting in substantial bodily injury. Id. at 2. For

19

20   4
      Considering this analysis, the Court does not determine whether Flett’s remaining
     seven state and tribal convictions qualify as predicates.


     ORDER RULING ON PRETRIAL MOTIONS - 6
1    the jury to find Flett guilty of count one, the Government must prove the following

2    elements beyond a reasonable doubt:

3          First, the defendant assaulted D.L. by intentionally wounding her;

4          Second, the defendant acted with the intent to do bodily harm to D.L.;

5          Third, the defendant used a dangerous weapon; and

6          Fourth, the assault took place within the external boundaries of the
           Colville reservation, in Indian country.
7
     See Ninth Circuit Jury Instructions Comm., Manual of Model Criminal Jury
8
     Instructions 8.7 (2010 ed.); see also ECF No. 1 at 1; 18 U.S.C. § 113(a)(3). For the
9
     jury to find Flett guilty of count two, the Government must prove the following
10
     elements beyond a reasonable doubt:
11
           First, the defendant knowingly assaulted D.L.;
12
           Second, as a result, D.L. suffered substantial bodily injury;
13
           Third, at the time of the assault, D.L. was the defendant’s current or
14         former intimate or dating partner;

15         Fourth, the assault took place within the external boundaries of the
           Colville reservation, in Indian country; and
16
           Fifth, the defendant committed the assault after having a final
17         conviction on at least two separate prior occasions in federal, state, or
           Indian tribal court proceedings for offenses that would be, if subject to
18         federal jurisdiction, any assault, sexual abuse, or serious violent felony
           against an intimate partner.
19
     See ECF No. 1 at 2; 18 U.S.C. § 117.
20
           Flett moves to bifurcate trial proceedings because, he argues, the Government


     ORDER RULING ON PRETRIAL MOTIONS - 7
1    would prejudice his defense on count one by introducing evidence of his nine prior

2    domestic assault convictions to prove count two’s final element. ECF No. 50 at 1–

3    3. Flett proposes withholding count two’s final element, and corresponding

4    evidence of his prior domestic assault convictions, unless and until the jury finds

5    the Government has proven all other elements of count two beyond a reasonable

6    doubt. Id. at 3.

7           Under Federal Rule of Criminal Procedure 14, the Court may “order separate

8    trials of counts” or “provide any other relief that justice requires” whenever “the

9    joinder of offenses . . . in an indictment . . . appears to prejudice a defendant.” Fed.

10   R. Crim. P. 14(a). “Rule 14 leaves the determination of risk of prejudice and any

11   remedy that may be necessary to the sound discretion of the district courts.” Zafiro

12   v. United States, 506 U.S. 534, 541 (1993). Thus, under Rule 14, the Court has the

13   authority to bifurcate trial proceedings in the exercise of sound discretion. United

14   States v. Carlson, 423 F.2d 431, 435 (9th Cir. 1970).

15          “The defendant has the burden of proving that [a] joint trial w[ould be]

16   manifestly prejudicial.” United States v. Lewis, 787 F.2d 1318, 1321 (9th Cir. 1986).

17   “The prejudice must . . . be[] of such magnitude that the defendant’s right to a fair

18   trial w[ould be] abridged.” Id. “Evidence is prejudicial only when it has an

19   additional adverse effect on a defendant beyond tending to prove the fact or issue

20   that justified its admission. A prior conviction is not prejudicial when it is an




     ORDER RULING ON PRETRIAL MOTIONS - 8
1    element of the charged crime.” United States v. Barker, 1 F.3d 957, 959 (9th Cir.

2    1993).5 However, “[t]here is ‘a high risk of undue prejudice whenever . . . joinder

3    of counts allows evidence of other crimes to be introduced in a trial of charges with

4    respect to which the evidence would otherwise be inadmissible.’” Lewis, 787 F.2d

5    at 1321 (omission in original) (quoting United States v. Daniels, 770 F.2d 1111,

6    1116 (D.C. Cir. 1985)). Therefore, the issue is whether Flett’s prior domestic assault

7    convictions are inadmissible as to count one, though necessary to count two.

8          “The use of other crimes evidence is not looked on favorably and its use must

9    be narrowly circumscribed and limited.” Id. Under Federal Rule of Evidence 404(b),

10   evidence of a prior conviction is “not admissible to prove a person’s character in

11   order to show that on a particular occasion the person acted in accordance with the

12   character” but “may be admissible for another purpose, such as proving motive,

13   opportunity, intent, preparation, plan, knowledge, identity, absence of mistake, or

14   lack of accident.” Fed. R. Evid. 404(b)(1)–(2).

15         To establish that a prior conviction is admissible under Rule 404(b), the

16   Government must show “(1) the evidence tends to prove a material point; (2) the

17   other act is not too remote in time; (3) the evidence is sufficient to support a finding

18
     5
       In Barker, the Ninth Circuit held “the district court may not bifurcate the single
19   offense of being a felon in possession of a firearm into multiple proceedings.” 1
     F.3d at 959. Barker is distinguishable for the reasons Flett articulates. See ECF No.
20   50 at 3. Therefore, the Court retains discretion to bifurcate count two’s final element
     from all other elements in this case.


     ORDER RULING ON PRETRIAL MOTIONS - 9
1    that defendant committed the other act; and (4) (in certain cases) the act is similar to

2    the offense charged.” United States v. Rodriguez, 880 F.3d 1151, 1167 (9th Cir.

3    2018) (quoting United States v. Lloyd, 807 F.3d 1128, 1157–58 (9th Cir. 2015)). “If

4    the evidence meets this test under Rule 404(b), the court must then decide whether

5    the probative value is substantially outweighed by the prejudicial impact under Rule

6    403.” United States v. Martin, 796 F.3d 1101, 1106 (9th Cir. 2015) (quoting United

7    States v. Bailey, 696 F.3d 794, 799 (9th Cir. 2012)).

8          As to count one, Flett’s prior domestic assault convictions are inadmissible

9    under Rule 404(b). They all involved different victims and are mostly remote in

10   time because they were adjudicated between six and nineteen years ago (six, seven,

11   seven, nine, ten, eleven, thirteen, seventeen, and nineteen years ago, respectively).

12   See ECF No. 44 at 4–6; ECF No. 61 at 2, 4–5, 23–24. More importantly, Flett’s

13   prior domestic assault convictions are not sufficiently relevant to a material issue in

14   count one and would be used only to show his propensity—that on this occasion he

15   acted in conformity with his drunken, violent character toward his intimate partners.

16         The Government makes several arguments, none of which is persuasive. The

17   Government argues these convictions show an intentional wounding with intent to

18   do bodily harm. ECF No. 44 at 4–7, 8 n.1. But “[a] showing of intent to assault on

19   an earlier occasion proves little, if anything, about an intent to assault at some later

20   time.” United States v. Bettencourt, 614 F.2d 214, 217 (9th Cir. 1980). The




     ORDER RULING ON PRETRIAL MOTIONS - 10
1    Government argues these convictions show an absence of mistake or lack of

2    accident. ECF No. 44 at 4, 6, 8 n.1. But Flett disavows any case theory involving

3    mistake or accident. ECF No. 50 at 11; ECF No. 66 at 10. The Government argues

4    these convictions rebut a self-defense claim. ECF No 61 at 25. But Flett represents

5    that he will not claim self-defense. ECF No. 66 at 10. The Government argues these

6    convictions show modus operandi. ECF No. 44 at 4–5, 7. But far from establishing

7    a distinctive criminal signature, Flett’s pattern of drunken violence toward his prior

8    intimate partners merely suggests bad character. The Government argues these

9    convictions show motive through some form of provocation. ECF No. 56 at 5; ECF

10   No 61 at 25. But this can be established on the facts of this case without reference

11   to how Flett’s prior intimate partners may or may not have provoked his assaults in

12   past episodes. Additionally, the Government argues these convictions show

13   identity. ECF No. 44 at 8 n.1; ECF No. 56 at 5; ECF No. 61 at 25. This argument is

14   puzzling because Flett simply has not placed identity in issue.

15         The Government’s strongest argument is that these convictions rebut a

16   voluntary-intoxication defense. ECF No. 44 at 6. But it is uncertain whether Flett

17   will raise such a defense. See ECF No. 50 at 11–12. Besides, rebutting such a

18   defense is the same as proving specific intent and, as noted above, “[a] showing of

19   intent to assault on an earlier occasion proves little, if anything, about an intent to

20   assault at some later time.” Bettencourt, 614 F.2d at 217.




     ORDER RULING ON PRETRIAL MOTIONS - 11
1          Regardless, as to count one, Flett’s prior domestic assault convictions are

2    inadmissible under Rule 403. Their probative value is substantially outweighed by

3    several dangers, including (1) unfair prejudice to Flett by suggesting he is guilty

4    because he is a bad person, (2) confusing the issues the jury must decide and

5    misleading the jury into a trial-within-a-trial by focusing on up to nine other victims

6    and events long before the crime charged, (3) unduly delaying the proceedings and

7    wasting time with testimony on matters unconnected to the present allegations, and

8    (4) needlessly presenting cumulative evidence of Flett’s various misdeeds.

9          Considering all, Flett’s prior domestic assault convictions are inadmissible as

10   to count one, though necessary to count two. In a joint trial on all elements, Flett

11   would face “‘a high risk of undue prejudice’” to his defense on count one because

12   of “[t]he danger that a jury will infer present guilt from prior convictions.” Lewis,

13   787 F.2d at 1321 (quoting Daniels, 770 F.2d at 1116). This danger “cannot be

14   ignored.” Id.

15         In sum, Flett has proven that a joint trial on all elements would be “manifestly

16   prejudicial” to his defense on count one because it would cause prejudice of such

17   magnitude that his right to a fair trial would be abridged. Id. While a limiting jury

18   instruction could mitigate this undue prejudice, the Court exercises its discretion to

19   provide a more robust safeguard that quarantines the prejudicial information unless

20   and until the proper moment to consider it arrives. To save time and resources, the




     ORDER RULING ON PRETRIAL MOTIONS - 12
1    Court elects bifurcation over severance. Flett’s motion to bifurcate trial proceedings

2    is GRANTED and his alternative motion to sever counts for trial is DENIED AS

3    MOOT. Count two’s final element, and corresponding evidence of Flett’s prior

4    domestic assault convictions, shall be withheld unless and until the jury finds the

5    Government has proven all other elements of count two beyond a reasonable doubt.

6    If the jury finds the Government has proven all other elements of count two beyond

7    a reasonable doubt, the Court will reopen trial for the limited purpose of

8    determining whether Flett committed the assault after having a final conviction on

9    at least two separate prior occasions in federal, state, or Indian tribal court

10   proceedings for offenses that would be, if subject to federal jurisdiction, any assault,

11   sexual abuse, or serious violent felony against an intimate partner.

12   C.    Flett’s objections to anticipated expert testimony

13         Flett raises two objections to certified physician assistant Christopher C.

14   McGlothlen’s anticipated testimony regarding D.L. and David A. Louie, Jr. ECF

15   No. 49 at 3–5.

16         First, Flett objects to McGlothlen’s testimony repeating D.L. and Louie’s

17   out-of-court statements because they are testimonial hearsay and admitting them

18   through McGlothlen would violate Flett’s confrontation rights if D.L. and Louie do

19   not testify and he receives no opportunity to cross-examine them. Id. at 3. The

20   Government argues the statements, which describe the source of physical injuries,




     ORDER RULING ON PRETRIAL MOTIONS - 13
1    fit a hearsay exception because they were made either (1) for the purpose of medical

2    diagnosis or treatment, or (2) to describe a then-existing physical condition. ECF

3    No. 57 at 2–3 (citing Fed. R. Evid. 803(3), (4)). Further, the Government argues the

4    statements are not testimonial because their primary purpose was to receive medical

5    assistance, not to assist prosecution. Id. at 3–5 (citing Michigan v. Bryant, 562 U.S.

6    344, 359 (2011)). Finally, the Government argues admitting the statements through

7    McGlothlen would not violate Flett’s confrontation rights because D.L. and

8    possibly Louie may testify, in which case he will receive an opportunity to cross-

9    examine them. Id. at 3. The Court agrees with the Government on all points.

10   Accordingly, Flett’s first objection is OVERRULED.

11         Second, Flett objects to McGlothlen’s testimony on the cause of D.L. and

12   Louie’s wounds because he is not qualified as an expert on that subject. ECF No.

13   49 at 3–5. The Government agrees not to elicit such testimony. ECF No. 57 at 6.

14   Accordingly, Flett’s second objection is SUSTAINED.

15   D.    Flett’s motions in limine

16         1.     Flett’s motion to exclude accusations of child molestation

17         Flett moves to exclude accusations that he committed a sex offense involving

18   children. ECF No. 48 at 3–4. This evidence includes but is not limited to Flett’s

19   own statement that, sometime before the alleged assault, D.L. accused him of

20   inappropriately touching her children. ECF No. 56 at 3; ECF No. 65 at 3–4. The




     ORDER RULING ON PRETRIAL MOTIONS - 14
1    Government opposes the motion, arguing such evidence is admissible to establish

2    motive. ECF No. 56 at 2–4. However, the probative value of such evidence is

3    substantially outweighed by its danger of unfair prejudice to Flett. See Fed. R. Evid.

4    403. Accordingly, this motion is GRANTED, except if the Court declares Flett

5    opened the door to such evidence.

6          2.     Flett’s motion to exclude evidence of an unrelated arrest warrant

7          Flett moves to exclude evidence that, at the time of his arrest in this case, he

8    had an outstanding warrant for his arrest in an unrelated matter. ECF No. 48 at 4–

9    6. The Government does not intend to introduce such evidence but reserves the right

10   to do so if Flett opens the door to it. ECF No. 56 at 4. Accordingly, this motion is

11   GRANTED, except if the Court declares Flett opened the door to such evidence.

12         3.     Flett’s motion to preclude evidence of tribal exclusion

13         Flett moves to preclude evidence that, in 2009, the Spokane Indian

14   Reservation issued an order excluding him from its property. ECF No. 48 at 6–7.

15   The Government does not intend to introduce such evidence but reserves the right

16   to do so if Flett opens the door to it. ECF No. 56 at 4. Accordingly, this motion is

17   GRANTED, except if the Court declares Flett opened the door to such evidence.

18         4.     Flett’s motion to exclude prior conviction records

19         Flett moves to exclude his prior conviction records. ECF No. 48 at 8–10. The

20   Government opposes this motion. ECF No. 56 at 5–6. But considering the above




     ORDER RULING ON PRETRIAL MOTIONS - 15
1    analysis regarding dismissal and bifurcation, this motion is GRANTED with two

2    exceptions: (1) the Government may introduce Flett’s prior domestic assault

3    convictions to prove he has the two predicate offenses required by count two, and

4    (2) the Government may use Flett’s prior domestic assault convictions to impeach

5    him or otherwise rebut his case theory if the Court declares he opened the door to

6    those subjects.

7          Accordingly, IT IS HEREBY ORDERED:

8          1.     Flett’s motion to dismiss count two, ECF No. 54, is DENIED.

9          2.     Flett’s motion to bifurcate or sever counts, ECF No. 50, is GRANTED

10                IN PART (as to bifurcation) and DENIED AS MOOT (as to

11                severance).

12                A.    Count two’s final element, and corresponding evidence of Flett’s

13                      prior domestic assault convictions, shall be withheld unless and

14                      until the jury finds the Government has proven all other elements

15                      of count two beyond a reasonable doubt.

16                B.    If the jury finds the Government has proven all other elements of

17                      count two beyond a reasonable doubt, the Court will reopen trial

18                      for the limited purpose of determining whether Flett committed

19                      the assault after having a final conviction on at least two separate

20                      prior occasions in federal, state, or Indian tribal court




     ORDER RULING ON PRETRIAL MOTIONS - 16
1                       proceedings for offenses that would be, if subject to federal

2                       jurisdiction, any assault, sexual abuse, or serious violent felony

3                       against an intimate partner.

4          3.     Flett’s objections to anticipated expert testimony, ECF No. 49, are

5                 OVERRULED IN PART (as to the first objection) and SUSTAINED

6                 IN PART (as to the second objection).

7          4.     Flett’s motions in limine, ECF No. 48, are GRANTED IN PART (as

8                 to all four motions) and DENIED IN PART (to the extent Flett opens

9                 the door and the Court declares he has done so).

10         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

11   provide copies to all counsel.

12         DATED this 21st day of May 2019.

13
                        SALVADOR MENDOZA, JR.
14                      United States District Judge

15

16

17

18

19

20



     ORDER RULING ON PRETRIAL MOTIONS - 17
